DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In claim 1, the term “hole(s)” and “marks(s)” should not include the plural in parentheses, since the subject matter in parentheses does not form a part of the claim. The term should be amended in a manner that does not require parenthesis, e.g. “at least one hole”. Likewise, “mark(s)” in claim 5 is objected to.
In the preamble of claims 2-5 the abbreviation “AMCEEP” should be replaced with a recitation of the structure/device being claimed.  The abbreviation is not an industry standard, and it is suggested that a term such as “clothing” or “auxiliary marking clothing” be used in place of this abbreviation.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, “the electrocardiographic electrode position (AMCEEP)” lacks antecedent basis. This renders the claim indefinite since such a “position” was not properly previously set forth.
In claim 1, lines 5 and 6, “hole/opening” renders the claim indefinite because it is not clear whether the slash represents “and”, “or” or merely synonyms.  That is, it is not clear whether a “hole”, an “opening”, or both are being claimed. 
In claim 4, the recitation “Velcro” renders the claim indefinite. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the fastener and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 4 recites “a piece of clothing covering chest and abdomen areas”. This appears to include human anatomy within the claim scope, by reciting the clothing as “covering” the chest and abdomen areas of the wearer. The structure should not be claimed in terms of the human body, but rather the human body should be recited only functionally. It is suggested that this recitation be amended to recite that the clothing “is configured to” or “is adapted to” cover the chest and abdomen areas.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al (US 2016/0066809).
Luo et al disclose an auxiliary marking clothing (see embodiment in Figs. 1 and 6) for electrocardiographic electrode positioning comprising a main body (see main body of garment 1 in Fig. 1) further comprising a clothing positioning structure (the elastic panel forming the garment shown in Fig. 1; see paragraphs 0034, 0042 and 0051), one or more electrode marking holes (see holes shown in Fig. 1, marked by different shapes; paragraphs 0027, 0034, 0051-0052), and its/their corresponding electrode mark (the apertures have labels which aid in proper electrode positioning; see paras. 0024, 0027, 0034, 0042, 0051-0052; see Fig. 1), wherein the clothing positioning structure comprises a heart nest hole/opening (the triangular shaped aperture shown in Fig. 1, e.g. the V3 electrode hole, forms a heart hole as broadly recited in claim 1, since it is located near a wearer’s heart), a navel hole/opening (the arrow shaped aperture at 5 in Fig. 1 forms a navel hole as broadly recited in claim 1, since it is in a location roughly aligned with a navel region of a wearer), and two armpit positioning lines (4; see Fig. 1 and para. 0042).  Alternatively, the bottom opening of the vest (the waist opening along the bottom edge of the vest; Fig. 1) may be considered to form a navel opening as in claim 1, since it is a garment opening in the navel area of a wearer.
Regarding claim 2, the main body comprises flexible clothing material [0034, 0045].

Regarding claim 5, the electrode mark(s) and the two armpit positioning lines (4) are printed on the main body [0024, 0034, 0042, 0051].  The recitation that the marks/lines “are printed” is a product-by-process limitation since it is directed to the manner by which the structure is formed. It is noted that product-by-process claims are not limited to the manipulations of the recited steps, but only to the structure implied by the steps (MPEP 2113).  Luo discloses that the marks/lines are labels which are adhered onto the main body or are melted on the garment [0042].  This would form a structure which is the same as that implied by claim 5.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US 4,608,987).
Mills discloses an auxiliary marking clothing for electrocardiographic electrode positioning comprising a main body (see main body of garment 10; Fig. 1) further comprising a clothing positioning structure (fabric panel 12), one or more electrode marking holes (18; see Fig. 1 and col. 3, lines 35-39; col. 5, lines 1-2), and its/their corresponding electrode mark (the aperture 18 for V1 in Fig. 1 forms one marking hole, and the mark 24 forms a corresponding mark for this adjacent hole), wherein the clothing positioning structure comprises a heart nest hole/opening (the aperture 18 at V2 forms a heart hole as broadly recited in claim 1, since it is located near a wearer’s heart), a navel hole/opening (the aperture at LL forms a navel hole as broadly recited in 

    PNG
    media_image1.png
    419
    816
    media_image1.png
    Greyscale

Regarding claim 2, the main body (12/14) comprises flexible clothing material (panels 12,14, which form the main body, are made of fabric; see col. 3, lines 35-36).

Regarding claim 4, the main body comprises a piece of clothing covering chest and abdomen areas (see fabric panels 12,14; Fig. 1, col. 3, lines 35-36) and two shoulder straps (16,17; Fig. 1l col. 3, line 37), wherein two ends of the piece of clothing covering chest and abdomen areas are connected via Velcro (see Velcro® fasteners 32 and 34 at the side ends; Fig. 1; col. 4, lines 50-64) forming a position-adjustable clothing loop (col. 4, lines 50-64).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose clothing and similar structures having holes or similar structures for electrode placement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY VANATTA/Primary Examiner, Art Unit 3732